PER CURIAM: *
Antonio Delgado-Guerrero (Delgado) appeals his guilty-plea conviction for being an alien found in the United States after having been deported following an aggravated felony conviction. He argues that the “felony” and “aggravated felony” provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Because the Government has not invoked the waiver provisions in the plea agreement, the waivers are not binding on Delgado. See United States v. Story, 439 F.3d 226, 230-31 (5th Cir.2006).
Delgado’s constitutional challenge is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Although Delgado contends that Almendarez-Torres was incorrectly decided and that a majority of the Supreme Court would overrule Almendarez-Torres in light of Apprendi, we have repeatedly rejected such arguments on the basis that Almendarez-Torres remains binding. See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, — U.S. —, 126 S.Ct. 298, 163 L.Ed.2d 260 (2005). Delgado properly concedes that his argument is foreclosed in light of Almendarez-Toms and circuit precedent, but he raises it here to preserve it for further review.
Accordingly, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *397the limited circumstances set forth in 5th Cir. R. 47.5.4.